DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
As to the amended specification and drawings, filed on 4/19/21, the previous objections are withdrawn.
Based on applicants claim amendments and remarks, filed on 4/19/21, the 112f interpretation of “atmosphere releasing part for …releasing” has been withdrawn, with the 112f interpretation on “power cutting instruction unit that gives instructions” and on “positional adjustment mechanism that holds” are modified based on applicants clarifying remarks on pages 9-10 of their remarks (see current 112f interpretations below).  Further, based on the remarks, the previous 112b rejections based on the 112f interpretations are withdrawn.
Based on the claim amendments and remarks, most of the previous 112b rejections are withdrawn. However, some rejections remain and the examiner will specifically address the argued rejections in the Response to Arguments section below, while the non-argued limitations will remain as presented previously. Further, new rejections are provided to address some of the claim amendments.
 As to the amended claims and remarks, the previous prior art rejection has been modified (see below). 
Claim Status
Claims 11-19 are pending. Claims 1-10 are canceled.
Claim Interpretation - 35 USC § 112f
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “power cutting instructing unit that gives an instruction” in claim 11, and “positional adjustment mechanism that holds” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The specification discusses the “positional adjustment mechanism” as a counterweight #304 in [25] and figure 3, and also discusses a spring elastic member in [26] and figure 4. For purposes of examination, the examiner will interpret the mechanism to include counterweight, an elastic portion or spring, , or equivalents thereof as the corresponding structure.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to line 8 of claim 11, it is unclear what “the liquid after discharge” is attempting to define. Specifically, no liquid is previously recited as the liquid which is discharged. When is the 
Regarding line 9 of claim 11, it is unclear what “an atmosphere releasing vessel for atmospheric releasing the liquid” is attempting to define.  Previously, the “vessel” was a “unit” and was interpreted under 112f; however, the examiner believes that the term “vessel” provides sufficient structure beyond a generic placeholder “unit” to define the structure.  However, it is unclear how any atmospheric releasing takes place within the vessel, or how the vessel functions to accomplish the atmospheric release. Additionally, how is the liquid atmospherically released?  The examiner does not believe that all vessels would accomplish atmospheric release, but it is unclear how the release takes place, and therefore, it is unclear how the vessel in the claims differentiates from any vessel. The processes of atmospheric release need to be more clearly defined with respect to how the vessel achieves this function.
Regarding line 9 of claim 11, it is unclear where the atmosphere releasing vessel is located in relation to the other recited structures of the claim.  How does this vessel function and interact with the other claimed structures?
Claims 12-16 are rejected based on further claim dependency.
Regarding claim 13, it is unclear how a table places a container.  A table is typically something that has a container placed on it and which does not move by itself, and it is unclear how the table itself does any function of “placing”. A table alone cannot perform the function of placing without further clarification. The examiner notes that nothing beyond that of a table is described, and if applicants intend for the table to be moving that structure must be set forth capable of providing movement.
As to claim 17, it is unclear what is “maintenance” as recited in line 1.  No maintenance functions are recited in the claims (preamble or body) and it is unclear what is attempting to further be recited as part of the method.   What is being maintained? Is some type of specific maintenance step to fix or address an issue with an analyzer required?
Regarding line 11 of claim 17, it is unclear what “atmospheric releasing, using an atmosphere releasing vessel” is attempting to define.  Previously, the “vessel” was a “unit” and was interpreted under 112f; however, the examiner believes that the term “vessel” provides sufficient structure beyond a generic placeholder “unit” to define the structure, and further there is not functional language coupled to the vessel (i.e. no “for…” language).  However, it is unclear how any atmospheric releasing takes place within the vessel, or how the vessel functions to accomplish the atmospheric release. Releasing what, and to where?  What is being atmospherically released, is the liquid being atmospherically released, and if so then how is it released? The examiner does not believe that all vessels would accomplish atmospheric release, but it is unclear how the release takes place, and therefore, it is unclear how the vessel in the claims differentiates from any vessel. The processes of atmospheric release need to be more clearly defined with respect to how the vessel achieves this function.
Regarding line 11 of claim 17, it is unclear where the atmosphere releasing vessel is located in relation to the other recited structures of the claim.  How does this vessel function and interact with the other claimed structures? What is being atmospherically released?
As to line 23 of claim 17, it is unclear how the power cutting instruction is received. What provides this instruction and what receives it? Is the control unit receiving the instruction, is another structure (such as the power cutting instruction unit similar to claim 1) receiving the instruction?
Regarding line 24-26 of claim 17, it is unclear what defines the second liquid supplying processing.  Specifically “second liquid supplying processing in response to receiving the power cutting instruction the power supply is cut…” does not read clearly.  Is there some language omitted that is defining the second processing?  This processing is unclear as to what functions serving as the second processing are or are not required.  Additionally, because the second liquid supplying processing is ambiguous, regarding the first and second liquid supplying processing of lines 20-27 of claim 17, it is unclear what the difference between the first and second liquid supplying processing functions are.  If the liquid is still supplied in the second processing, and liquid is also supplied in the first processing, then how are the processing functions different?
Claims 18-19 are rejected based on further claim dependency.
Regarding claim 19, it is unclear how the liquid is being supplied to the container as recited in line 3.  The process has not been related to any of the previously recited functions, and no structure capable of supplying liquid into the container has been recited, and it is unclear how this is done or what structure performs this operation. Only liquid removal from the container has been previously recited.
As to claim 19, it is unclear what is attempting to be described. How does the liquid move from the flow cell to the container?  The liquid appears to be suctioned by the nozzle from the container and sent to the flow cell, and it is unclear how the reverse action occurs?
Appropriate correction is required.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-14, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al (Translation of JP 2011247617; hereinafter “Yamashita”; already of record) in view of Yamashita .
As to claim 11, Yamashita teaches an automatic analysis apparatus (Yamashita; [1] Figs. 1-2, 5, 6) comprising: 
a detection unit including a flow cell that accommodates a liquid serving as an analysis subject (Yamashita #26; [14] Fig. 2, 5-6); 
a suction nozzle that sucks the liquid into the flow cell (Yamashita teaches nozzle #17 sucks from 40, 41 or from reaction vessel 8; [10, 14, 15, 24, 26, 28, 29]); 
a container that accommodates the liquid after being sucked by the suction nozzle (Yamashita teaches containers 8, 40, 41 from which the nozzle sucks liquid; [10, 14, 15, 24, 26, 28, 29]);
a pump that supplies the liquid to the flow cell (Yamashita #32; [13, 23-31, 42-50, 54, 55, 57, 66]); 
a tank that stores the liquid after discharge (Yamashita #39; [13, 15-18, 25, 27, 30, 34, 37, 57-60]); 
an atmosphere releasing vessel for atmospheric releasing the liquid (Yamashita teaches a tank/vessel with an opening #34a, 236, 334a; [16, 17, 25, 44, 58-60, 67] Figs 2, 5-6); 
an instructing unit that gives an instructions to the analyzer (Yamashita teaches an instructing unit as a part of control unit #19, where the controller is capable of shutting the device down; [10]. The examiner notes that the controller of Yamashita is used to control the automated analysis device, and one of ordinary skill in the art would understand that an automated analyzer with a control would include some type of control program and user interface in order to shutdown the device and to control the automated features of the device); 
a control unit that: executes first liquid supplying processing to supply the liquid to the flow channel when a power-cutting instruction from the instructing unit is not received, and executes second liquid supplying processing when the power-cutting instruction from the instructing unit is received in which the control unit cuts the power supply after supplying the liquid to the flow cell to immerse the suction nozzle in the liquid contained in the container (Yamashita teaches an instructing unit as a part of control unit #19; [10]. Yamashita teaches the first liquid supplying operation as normal processing of the sample when the analyzer is running normally and when it is not shut down, and the second liquid supply 
wherein the nozzle, the flow cell, the atmosphere releasing vessel, and the tank are connected in sequence via a flow channel for the liquid (Yamashita teaches nozzle 17, flow cell 26, atmosphere releasing part #34a, 236, 334a, and tank 39 connected in a sequential flow channel; Figs. 2, 5-6); 
the flow cell is placed at a position upper than positions of the container, the suction nozzle, the atmosphere releasing vessel, and the tank in a gravity direction (Yamashita teaches portions of flow cell 26 above nozzle 17 which suctions from a container below the nozzle, and also above atmosphere releasing part #34a, 236, 334a and tank 39; Figs. 2, 5-6); 
the atmosphere releasing vessel is placed at a position upper than a position of the tank in a gravity direction  (Yamashita teaches atmosphere releasing part #34a, 236, 334a above tank 39; Figs. 2, 5-6); and 
Note: The instant Claims 11-16 contain a large amount of functional language (ex: “that…”, “for…”, “configured to…”, etc…).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims. Further, the “control unit that…” performs operations does not define the apparatus beyond that of a capability of the controller, and if applicants intend for the function of the controller to be part of the structure then language such as “control unit programmed to…” or “control unit configured to…” should be used.
“When” the power cutting instruction is or is not received does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04). Claim scope is not Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.
Yamashita does not specifically teach a power cutting instruction unit that gives an instruction to cut a power supply, and a controller which executes a first liquid processing under normal operation and a second separate liquid processing when it is shut down, and the control unit cutting the power after processing the liquid in the second processing operation. However, Yamashita II teaches the analogous art of an automated analyzer with a nozzle and a flow cell (Yamashita II; [28] Fig. 1, 4) with a power cutting instruction unit that gives an instruction to cut a power supply (Yamashita II teaches the controller includes an input and a display to interface with a user; Figs. 1-3. Yamashita II teaches that a shut down instruction is provided by the operator as an analyzer ending operation; [85]), and a controller which executes a first liquid processing under normal operation and a second separate liquid processing when it is shut down (Yamashita II teaches normal sample processing as a first process, and then a second processing upon receiving a shut down command; [85]), and the control unit cutting the power 
As to claim 12, modified Yamashita teaches the automatic analysis apparatus according to claim 11, wherein the control unit controls the pump to supply the liquid to the flow cell at a fixed time interval in the first liquid supplying processing (Although functional, Yamashita teaches the controller processing the liquid normally; see claim 11 above. Any supplying of liquid is considered at a fixed interval because this interval has not been further described or defined. Because a singular interval with no relativity is recited, then Yamashita teaches supplying the liquid which is at an interval).
As to claim 13, modified Yamashita teaches the automatic analysis apparatus according to claim 11, further comprising a table which places the container at a desired position (Yamashita teaches table/disk #9 which positions vessel 8; [10] Fig. 1), wherein in the second liquid supplying processing, the control unit controls the pump to supply the liquid into the container before cutting the power supply (Yamashita teaches the supplying of cleaning fluid prior to cutting power; see claim 11 above. Further, the modification of Yamashita with Yamashita II teaches prior to shutting down that cleaning liquid is supplied; see Yamashita II in claim 11 above).
As to claim 17, Yamashita teaches a maintenance method of the automatic analysis apparatus, (Yamashita; [1] Figs. 1-2, 5, 6) with the analysis apparatus comprising: 
accommodating, using a flow cell of a detection unit, a liquid serving as an analysis subject (Yamashita #26; [14] Fig. 2, 5-6); 
sucking, using a suction nozzle, the liquid into the flow cell (Yamashita teaches nozzle #17 sucks from 40, 41 or from reaction vessel 8; [10, 14, 15, 24, 26, 28, 29]); 
accommodating, using a container, the liquid after being sucked by the suction nozzle (Yamashita teaches containers 8, 40, 41 from which the nozzle sucks liquid; [10, 14, 15, 24, 26, 28, 29]);
supplying, using a pump, the liquid to the flow cell (Yamashita #32; [13, 23-31, 42-50, 54, 55, 57, 66]); 
storing, using a tank, the liquid after discharge (Yamashita #39; [13, 15-18, 25, 27, 30, 34, 37, 57-60]); 
atmospheric releasing, using an atmosphere releasing vessel (Yamashita teaches a tank/vessel with an opening #34a, 236, 334a; [16, 17, 25, 44, 58-60, 67] Figs 2, 5-6); 
wherein the nozzle, the flow cell, the atmosphere releasing vessel, and the tank are connected in sequence via a flow channel for the liquid (Yamashita teaches nozzle 17, flow cell 26, atmosphere releasing part #34a, 236, 334a, and tank 39 connected in a sequential flow channel; Figs. 2, 5-6); 
the flow cell is placed at a position upper than positions of the container, the suction nozzle, the atmosphere releasing vessel, and the tank in a gravity direction (Yamashita teaches portions of flow cell 26 above nozzle 17 which suctions from a container below the nozzle, and also above atmosphere releasing part #34a, 236, 334a and tank 39; Figs. 2, 5-6); 
the atmosphere releasing vessel is placed at a position upper than a position of the tank in a gravity direction  (Yamashita teaches atmosphere releasing part #34a, 236, 334a above tank 39; Figs. 2, 5-6); and 
executing, using a control unit, first liquid supplying processing comprising supplying the liquid to the flow channel; and executing, using the control unit, second liquid supplying processing by supplying the liquid to the flow cell to immerse the suction nozzle in the liquid contained in the container (Yamashita teaches an instructing unit as a part of control unit #19; [10]. Yamashita teaches the first liquid supplying operation as normal processing of the sample when the analyzer is running normally and when it is not shut down, and the second liquid supply operation of cleaning the nozzle; [24, 26, 28-29, 48]. Yamashita teaches in the second processing, suctioning cleaning reagent which is sent to the flow cell while the nozzle is immersed in the liquid; [28-29, 48].); and
receiving instructions (Yamashita teaches an instructing unit as a part of control unit #19 which would provide control instructions; [10]. The examiner notes that the controller of Yamashita is used to control the automated analysis device, and one of ordinary skill in the art would understand that an automated analyzer with a control would include some type of control program and user interface in order to shutdown the device and to control the automated features of the device).
Yamashita does not specifically teach receiving a power cutting instruction, and executing a first liquid processing under normal operation and a second separate liquid processing when it is shut down, where the power supply is cut after processing the liquid in the second processing operation. However, Yamashita II teaches the analogous art of an automated analyzer with a nozzle and a flow cell (Yamashita II; [28] Fig. 1, 4) with a controller to give instructions (Yamashita II teaches the controller includes an input and a display to interface with a user; Figs. 1-3. Yamashita II teaches that a shut down instruction is provided by the operator as an analyzer ending operation; [85]), and the controller which executes a first liquid processing under normal operation and a second separate liquid processing when it is shut down (Yamashita II teaches normal sample processing as a first process, and then a second processing upon receiving a shut down command; [85]), and cutting the power after processing the liquid in the second processing operation (Yamashita II teaches that during the second processing after a request for shut down is placed, then the nozzle is cleaned with water). It would have been obvious to one of ordinary skill in the art to have modified the controlling of the second liquid processing/cleaning of Yamashita such that the second processing/cleaning occurred in response to a shut down instruction as in Yamashita II because Yamashita II teaches that prior to shut down that it is advantageous to clean each of the components including the nozzle and flow cell/path in order to prevent precipitation of crystals (Yamashita II; [85]).
As to claim 18, modified Yamashita teaches the maintenance method according to claim 17, wherein in the first liquid supplying processing, the liquid is supplied to the flow cell 
As to claim 19, modified Yamashita teaches the maintenance method according to claim 17, wherein the second liquid supplying processing comprises a first step of supplying the liquid into the flow cell, a second step of filling the container with the liquid, and a third step of inserting the suction nozzle into the container (Yamashita teaches the supplying of cleaning fluid prior to cutting power; see claim 17 above. Further, the modification of Yamashita with Yamashita II teaches prior to shutting down that cleaning liquid is supplied; see Yamashita II in claim 17 above).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Yamashita II in view of Bishop et al (US 20150368606; hereinafter “Bishop”; already of record).
As to claims 14 and 15, modified Yamashita teaches the automatic analysis apparatus according to claim 13, with a vertical drive mechanism for the table that moves the table in a vertical direction (Yamashita teaches the table with a vertical drive and a rotary drive; [10]), which would include a motor (see above and Yamashita; [10]. A drive is a motor); and a control which allows positional adjustment and that holds a vertical position of the table after cutting the power supply (Yamashita teaches that the device is automated, and the table is capable of being programmed and held in any controlled position by the drive; [10]. Additionally, the table would not move after the device was shut down).
Modified Yamashita does not specifically teach the vertical drive mechanism includes a motor and a vertical drive belt that transmits a drive of the motor to the table; and a positional adjustment mechanism as a counterweight attached to the vertical drive belt. However, Bishop teaches the analogous art of an automated device with a vertical drive mechanism (Bishop teaches an automated device with a vertical drive; Figs. 17-21), the drive includes a motor and a vertical drive belt that transmits a drive of the motor; and the positional adjustment mechanism is a counterweight attached to the vertical drive belt (Bishop teaches vertical drive motor 720 and belt 722 to move vertically; [109-112] Fig. 17-21. The counterweight is the portion connected to belt shown in figure 19 between 722 and 720, or the counterweight is the break 786, or the counterweight is any portion of the structure attached to the belt such as the support 704 to balance the robotic head. Any structure having weight and attached to the belt is interpreted as satisfying the limitation of a counterweight). It would have been obvious to one of ordinary skill in the art to have modified the drive for the table of modified Yamashita to include the vertical drive and belt 

    PNG
    media_image1.png
    153
    195
    media_image1.png
    Greyscale

Figure 19 of Bishop: showing one of the counter weight alternatives as the weighed structure between 722 and 720
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Yamashita II in view of Meserol et al (US 4683120; hereinafter “Meserol”; already of record). 
As to claims 14 and 16, modified Yamashita teaches the automatic analysis apparatus according to claim 13, with a vertical drive mechanism for the table that moves the table in a vertical direction (Yamashita teaches the table with a vertical drive and a rotary drive; [10]), and a control which allows positional adjustment and that holds a vertical position of the table after cutting the power supply (Yamashita teaches that the device is automated, and the table is capable of being programmed and held in any controlled position by the drive; [10]. Additionally, the table would not move after the device was shut down).
Modified Yamashita does not specifically teach a positional adjustment mechanism as an elastic body that holds the table at a predetermined position. However, Meserol teaches the analogous art of an automated analysis device (Meserol; col. 1 lines 12-14) with a table and a positional adjustment mechanism as an elastic body that holds the table at a predetermined position (Meserol teaches a spring which helps support components of the table 300; Figs. 2-3, col. 5 lines 37-60). It would have been obvious to one of ordinary skill in the art to have modified the table of modified Yamashita to include the spring as in Meserol because Meserol teaches that the spring helps to position the table (Meserol; col. 5 lines 37-60).
Other References Cited
	The prior art of made of record and not relied upon is considered pertinent to applicant's disclosure include;
	Nishikawa (US 20130084213; already of record), Katsumi (US 20110223064; already of record), Shibata (US 20100108101; already of record) teach shutdown and processing based on the shutdown. 
	Carter, Jr et al (US 20140024133; already of record) teaches vertical drives with known variants; [66]. 	
	Inaba et al (US 20150056098; already of record) and Sakashita et al (US 20150037214; already of record) teach an analyzer with various containers, and a vertical drive, and flow cell.
Response to Arguments
Applicants arguments filed on 4/19/21 have been considered, but are not persuasive.
Applicants argue on page 10 of their remarks that it is clear how a table places the container at a desired position as recited in claim 13. The examiner respectfully disagrees, and maintains that it is unclear how a table places a container.  A table is typically something that has a container placed on it and which does not move by itself, and it is unclear how the table itself does any function of “placing”.  A table alone cannot perform the function of placing without further clarification.  The examiner notes that nothing beyond that of a table is described, and if applicants intend for the table to be moving that structure must be set forth capable of providing movement.
Applicants argue on page 10 of their remarks that the control unit of Yamashita is not capable of shutting the device down. The examiner respectfully disagrees.  Yamashita teaches control unit #19, where the controller is capable of shutting the device down; [10]. The examiner notes that the controller of Yamashita is used to control the automated analysis device, and one of ordinary skill in the art would understand that an automated analyzer with a control would include some type of control program and user interface in order to shutdown the device and to control the automated features of the device.  Nonetheless, this argument is moot as Yamashita II is cited as providing a shutdown operation (see rejection above).
Applicants argue on pages 10-11 of their remarks that the conditional “when” statements are all required to be addressed by prior art. The examiner respectfully disagrees. “When” the power cutting instruction is or is not received does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04). Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.  Yamashita teaches the first liquid supplying operation as normal processing of the sample when the analyzer is running normally “when” the power cutting instruction is not received (i.e. it is not shut down), and “when” the power cutting instruction is received is conditional and does not have to occur.  If the art satisfies the “when” the power is not cut, and is silent to the power being cut, then it satisfies the claimed conditional limitations as the art is not required to satisfy all conditional/contingent claim limitations (see MPEP 2111.04).
Applicants argue on page 11 of their remarks that Yamashita II teaches a control and a shut down operation, and that the shut down of Yamashita II occurs without any involvement or participation of the control unit, and therefore that Yamashita II does not teach that the control unit performs the shut down operation. The examiner respectfully disagrees.  Yamashita II teaches the controller includes an input and a display to interface with a user; Figs. 1-3. Yamashita II teaches that a shut down instruction is provided by the operator as an analyzer ending operation; [85]. Therefore, the controller is how the analyzer is controlled (i.e. the controller controls the operations of the analyzer), and the control computer is also how an operator interfaces with and provides requests for analyzer operations. In Yamashita II, the user provides a request for shutdown to the analyzer [85], and this would occur at the controller/computer.  
Note: The examiner notes that because applicants are the same as the applicants in the prior art Yamashita/Yamashita II (Hitachi), then the examiner requests that evidence be provided by applicants showing that the analyzers of the prior art Yamashita and Yamashita II are not controlled or shutdown via the computer or controller.  Further, because applicants state that the controller of Yamashita and Yamashita II does not have the capability to shut the device down (or conversely do not control the shutdown via operator input), and because applicants state that the examiner is relying on speculation to state that the control would be capable of shutting the analyzer down (see pages 10-11 of applicants arguments), then the examiner requests that applicants provide evidence proving applicants position that the control of the Yamashita and also Yamashita II does not have the capability to shut down the analyzer (or conversely do not control the shutdown via operator input).  
Applicants argue on page 12 of their remarks that Yamashita does not teach the control unit that controls the pump to supply the liquid at a fixed time interval as in claim 12. The examiner respectfully disagrees. First, “control unit that controls” is functional. However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims. Further, the “control unit that…” performs operations does not define the apparatus beyond that of a capability of the controller, and if applicants intend for the function of the controller to be part of the structure then language such as “control unit programmed to…” or “control unit configured to…” should be used.  Additionally, Yamashita teaches the controller controlling the processing of the liquid normally (see claim 11 above).  Any supplying of liquid is considered at a fixed interval because this interval has not been further described or defined. Because a singular interval with no relativity is recited, then Yamashita teaches supplying the liquid which is at an interval.
Applicants argue on page 12-13 of their remarks that Bishop does not teach a positional adjustment mechanism as a counterweight as in claim 15. The examiner respectfully disagrees. Bishop teaches a positional adjustment mechanism is a counterweight attached to the vertical drive belt (Bishop teaches vertical drive motor 720 and belt 722 to move vertically; [109-112] Fig. 17-21. The counterweight is the portion connected to belt shown in figure 19 between 722 and 720, or the counterweight is the break 786, or the counterweight is any portion of the structure attached to the belt such as the support 704 to balance the robotic head. Any structure having weight and attached to the belt is interpreted as satisfying the limitation of a counterweight).

    PNG
    media_image1.png
    153
    195
    media_image1.png
    Greyscale

Figure 19 of Bishop: showing one of the counter weight alternatives as the weighed structure between 722 and 720

Applicants argue on page 13-14 of their remarks that the examiners allegation that “Bishop teaches using a vertical drive motor and belt is a well known way to vertically move objects” in claim 15 is untrue.  Applicants go on to state that the office has taken Official Notice.  The examiner respectfully disagrees.  First, the examiner notes that the examiner is not taking official notice, and that applicants are mischaracterizing the rejection.  The examiner explicitly relies on Bishop, and not Official Notice, for teaching the vertical drive motor 720 and belt 722 to move vertically; [109-112] Fig. 17-21.  Therefore, Bishop explicitly teaches the drive and belt, and the examiner is not merely alleging that the feature is well-known without further evidence.  Additionally, Bishop teaches in [109] that “any known means in the art can be used to move…up and down…” and then further provides an example as a “vertical drive motor 720 and vertical drive belt 722”, thereby proving that the discussed vertical drive configuration is well-known. 
Applicants argue on page 14-15 of their remarks that Meserol does not teach a spring to hold the table at a predetermined position as in claim 16. The examiner respectfully disagrees.  The springs in Meserol are involved in helping to hold the position of the table (Meserol; col. 5 line 37-60, Figs. 2-3 and see claim 16 above).  Further, applicants state on pages 14-15 of their remarks that the springs “merely serve to dampen the shock”, and the examiner agrees.  Dampening would be helping to hold the position of the table in response to the application of force.  If the force applied were too great, the spring would absorb the force by contracting and then eventually spring back to reposition the table, while on the contrary side if smaller forces are applied to the springs the spring will help to hold the table position.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798